HonorableFrankWright
           CountyAuditor
           Fannin County
           Bonham,Texas

           Bear Sir:                     opinionNo. O-2473
                                         Re: Is the county liablefor parsonal
                                             Injuriesof road hands receivedwhile
                                             employedby the county?

           Your recant request for an opinionof this departmsnton the above stated
           Puastionhas bean received.

           With referenceto your Puestionwe call your attentionto 0~3 opinions
           Boa. O-n9 and o-2136. OpinlouBo. O-779 holds that;

                "It is not the duty of the county or of the road
                precinctto carry employer'sliabilityinsurancefor
                the protectionof road worhmen of the county."

           OpinionNo. O-2136 dealswith the questionof whetheror not the Com-
           missioners' court has the right and authorityto pay a claim for damages
           resultingfrom the death of an employeeof the county in a collision
           while on his way to work for the county. The opinionholds that the
I I__..~   commissioners' court cannot legallypay the claim.

           We are enclosingcopiesof the above mentionedopinionsfor your convenience.

           We quote in part from the case of Bryan vs. LibertyCounty,299 SW303-4
           as follows:
                ". . . .It has long been the law of Texas that a county is not
                liable in damagesfor personalinjuriessustainedby one in
                consequenceof the tortiouaor negligentacts of its agents,
                servantsand employeesunlesssuch lfabilitybe createdby
                statute,either in expressterms or by implication.Heigel
                vs. Wichita County,84 Tex. 39, 19 S.W. 562, 31 Am. St. Rep.
63; Walton ~5~ Travis County, 5 Tex. Civ. App. 525, 24 S.W.
352; Crausevs. Harris County,19 Tex. Civ. App. 375, 44 S.W.
616; Riley vs. ColemanCounty (Tex.Civ. App.) 181 S.W. 743;,
                Har$:vs.Hafris County [Tex. Civ. ApP.)?44~~SW 1103:~Harris
                Countyvs. Darhart,115 Tex. 449, 283 gf 139. Au these ~,
                authoritiessustainthe counter'proposition   advancedby the
HonorableFrankWright, Page #2    (O-2473)



    defendanthere that a county is not liable in damagesfor
    personalinjuriesnegligentlyinflictedby the county'6
    agents,servantsand employees,in the absenceof a statute
    creatingsuch liabilityin expressterm or by implication.*

There is no statutecreatingsuch liabilityin expressterms or by
implication, making the county liablefor personalinjuriesof road
hands receivedwhile employedby the county.

In view of the foregoingauthorities,your questionis respectfully
answeredin the negative.

Trustingthat the foregoingfully answersyour inquiry,we are

                                  Very truly yours

                            ATPORHEPGEXEFiALOFTEXAS

                            a/ ArdallWilliama



                            BY
                                 ArdallWilliams
                                      Assistant

AW:AW-ldw

APPROVED~08 27, 1940
s/ WALD   c. MANN
ATTORNEXGE3ERALOF TEXAS

APPROVEDOPINIONCOMMITTEE
BY B, W. B.
CHAIRMAW